         Case 1:21-cv-00058-SPW-TJC Document 7 Filed 05/24/21 Page 1 of 2



                   IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF MONTANA
                             BILLINGS DIVISION


TALEN MONTANA, LLC,                                CV 21-58-BLG-SPW-TJC

                     Plaintiff,
                                                   ORDER
vs.

AVISTA CORPORATION;
NORTHWESTERN CORPORATION;
PACIFICORP; PORTLAND
GENERAL ELECTRIC COMPANY;
and PUGET SOUND ENERGY, INC.,

                     Defendants.

         Defendant Northwestern Corporation (“Northwestern”) moves for the

admission of J. David Jackson to practice before this Court in this case with

Stephen D. Bell to act as local counsel. Mr. Jackson’s application appears to be in

order.

         Accordingly, IT IS HEREBY ORDERED that Northwestern’s motion to

admit J. David Jackson pro hac vice is GRANTED on the condition that Mr.

Jackson shall do his own work. This means that Mr. Jackson must do his own

writing, sign his own pleadings, motions, and briefs, and appear and participate

personally. Counsel shall take steps to register in the Court’s electronic filing

system (“CM-ECF”). Further information is available on the Court’s website,

www.mtd.uscourts.gov, or from the Clerk’s Office.
      Case 1:21-cv-00058-SPW-TJC Document 7 Filed 05/24/21 Page 2 of 2



      IT IS FURTHER ORDERED that this Order is subject to withdrawal unless

Mr. Jackson, within fifteen (15) days of the date of this Order, files a pleading

acknowledging his admission under the terms set forth above.

      DATED this 24th day of May, 2021.

                                       _______________________________
                                       TIMOTHY J. CAVAN
                                       United States Magistrate Judge
